Citation Nr: 9932675	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  97-11 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
injuries sustained in a motor vehicle accident on May 19, 
1985.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel
INTRODUCTION

The veteran served on active duty for training from January 
3, 1975, to June 19, 1975, and had active military service 
from August 1978 to April 1985, in the United States Army.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that new and material evidence had 
not been submitted to reopen a claim seeking service 
connection for residuals of injuries sustained in a motor 
vehicle accident on May 19, 1985.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in October 1997.  In a January 1998 
Supplemental Statement of the Case (SSOC), the hearing 
officer confirmed the denial of the veteran's claim.  In an 
April 1999 SSOC, the hearing officer noted that the threshold 
for determining whether new and material evidence had been 
submitted had been lowered by a recent change in the law.  
However, even applying the new standard, the hearing officer 
again concluded that the additional evidence was not new and 
material and the veteran's claim could not be reopened.  

The Board notes that, in an April 1999 decision, the RO 
informed the veteran that his claim for non-service-connected 
disability pension could not be approved because active duty 
for training was not sufficient to establish entitlement to 
such pension.  In an October 1998 letter, the veteran's 
representative asserted that the veteran's pension was 
terminated in 1991 based on erroneous information.  It does 
not appear that the veteran has filed a Notice of 
Disagreement (NOD) with this decision, and the issue has not 
been certified for appellate review at this time.  It will 
not be addressed in this decision.  


FINDINGS OF FACT

1.  In April 1990, the Board issued a decision which denied 
the veteran's original claim seeking service connection for 
residuals of injuries sustained in a motor vehicle accident 
on May 19, 1985, finding that the veteran was not on active 
duty, and was not traveling to a place for final acceptance 
into service, at the time of the accident.  In November 1992, 
the Board found that new and material evidence had not been 
submitted to reopen the claim.  These decisions were final.  

2.  Evidence received since the November 1992 Board decision 
does not show that the veteran was on active duty, or was 
traveling to a place for final acceptance into service, at 
the time of the accident.  


CONCLUSION OF LAW

The evidence submitted subsequent to the November 1992 Board 
decision is not new and material; and the claim for service 
connection for residuals of injuries sustained in a motor 
vehicle accident on May 19, 1985, may not be reopened.  
38 U.S.C.A. §§ 1131, 5108, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In April 1990, the Board denied the veteran's original claim 
for service connection for residuals of injuries sustained in 
a motor vehicle accident on May 19, 1985.  The Board 
concluded that service connection could not be granted 
because, at the time of the motor vehicle accident on May 19, 
1985, the veteran was not on active duty, and was not 
traveling to a place for final acceptance into active 
military service.

The veteran was informed of the April 1990 decision of the 
Board, and of his right to appeal it to the United States 
Court of Veterans Appeals (since redesignated as the United 
States Court of Appeals for Veterans Claims).  He did not 
appeal the decision; hence, it became final.  38 U.S.C.A. 
§ 7104.  

The evidence of record used as a basis for the April 1990 
decision included an accident report which indicated that, on 
Sunday, May 19, 1985, at 7:15 pm, the veteran was injured in 
a single-car accident while driving westbound on Walter 
Garrett Road at a high rate of speed.  He was cited for 
driving while under the influence, and his blood alcohol 
content was determined to be .04 percent.  A VA Form 21-4176, 
"Report of Accidental Injury," signed and dated by the 
veteran in November 1985, showed that the veteran described 
the accident and stated that he had been driving home.  In a 
block entitled "Direction of Travel," the veteran inserted 
"HOME."  He further explained that, prior to the accident, 
he had been talking to friends, and at the time of the 
accident, he had been on his way home.  

A sworn statement from the veteran's spouse, dated in 
November 1988, reported that, at the time of the May 1985 
accident, the veteran was on his way to Lexington, Kentucky, 
to be sworn into the Marine Corps.  The veteran provided 
testimony at a personal hearing before a hearing officer at 
the RO.  He testified that he had incorrectly reported that 
he was going home at the time of the accident.  He said that 
his vehicle was headed west toward his duty station, and that 
he lived east of where the accident occurred.  He testified 
that he had signed paperwork two days before the accident at 
the recruiting station in Hopkinsville, Kentucky.  He did not 
complete a physical, but the recruiter told him to report to 
Louisville, Kentucky, on May 20, 1985.  He left his home the 
evening of the accident, and was on his way to Lexington, 
Kentucky, to be sworn into the Marine Corps.  In a May 1989 
statement, the veteran remarked that on May 19, 1985, he had 
left his house enroute to Hopkinsville, Kentucky, to be sworn 
into the Marine Corps.  

Subsequent to the Board's April 1990 decision, the veteran 
submitted a November 1989 statement from [redacted], 
Master Sergeant, United States Marine Corps, who related that 
he had assisted the veteran with his enlistment into the 
Marine Corps, and directed him to report for duty in 
Louisville, Kentucky, on May 20, 1985.  On the morning of 
that due-date, Sgt. [redacted], stated, he learned that the 
veteran had failed to report.  He was later told that the 
veteran had been involved in a motor vehicle accident and was 
seriously injured.  In light of this evidence, the veteran 
requested that his claim for service connection be reopened.  
In a May 1990 rating decision, the RO declined to reopen the 
claim, concluding that the additional evidence did not 
establish that the veteran was on his way to complete 
induction procedures at the time of the accident.  

The veteran filed a request to reopen his claim in February 
1991.  He submitted another statement from Sgt. [redacted], who 
recalled that the veteran had completed all the necessary 
paperwork to enlist in the Marine Corps, and was directed to 
report to his office to pick up his package of documentation, 
and then report to Louisville to enlist.  When the veteran 
did not show up at the appointed time, Sgt. [redacted] called 
his home and learned that the veteran had been involved in an 
automobile accident.  The veteran also submitted a statement 
from a fellow serviceman, who related that he and the veteran 
had become friends when they were stationed together at 
various stations while serving in the Army.  He averred that 
knew the veteran to be an individual of high moral character.  
In a March 1991 rating decision, the RO determined that the 
additional evidence was not new and material; hence, the 
claim for service connection for residuals of injuries 
sustained in a motor vehicle accident on May 19, 1985, could 
not be reopened.  The veteran appealed this decision to the 
Board.

At a personal hearing before Member of the Board in 
Washington, DC, in July 1992, the veteran and his spouse 
testified that, although the VA's "Report of Accidental 
Injury" was signed by him, he had no recollection of 
completing the form, and the information contained therein 
was incorrect.  He related that he was still taking powerful 
pain medications, which had made him drowsy.  He stated that 
had picked up his packet of materials from the recruiting 
station in Hopkinsville, Kentucky, and was on his way to 
Louisville, Kentucky, to be sworn into the Marine Corps, at 
the time of the accident.  

In November 1992, the Board denied the veteran's request to 
reopen the claim for service connection for residuals of 
injuries sustained in a motor vehicle accident on May 19, 
1985, finding that new and material evidence had not been 
submitted.  In October 1994, he requested that the Board 
reconsider this decision.  In a November 1994 letter, the 
veteran was informed that his request for reconsideration of 
the Board's November 1992 decision had been denied.  He 
pursued no further appeal, and the decision became final.  
38 U.S.C.A. § 7104.  

In July 1996, the veteran again requested that his claim be 
reopened.  He submitted a copy of a map of Oak Grove, 
Kentucky, along with a statement explaining that he was 
traveling on Garrett Road in the direction of Hopkinsville, 
to meet his recruiter and pick up his enlistment papers and 
orders.  From Hopkinsville, he was to proceed to Lexington, 
Kentucky, to enlist in the Marine Corps.  He said he took 
this route because there was less traffic.  The accident 
occurred after he had been traveling approximately five to 
ten minutes.  The map depicted an area around the Fort 
Campbell Military Reservation, which included Garrett Road, 
Route 41A, and the veteran's trailerpark community.  

At a personal hearing before a hearing officer at the RO in 
October 1997, the veteran testified that he had incorrectly 
reported that he was heading home at the time of the 
accident, when he provided the statement to VA in November 
1985.  He was still in the intensive care unit, under heavy 
sedation.  He further stated that, in actuality, he was 
headed away from Oak Grove, his home, to Hopkinsville, to 
pick up his enlistment papers.  Thereafter, he was to proceed 
to Lexington, Kentucky.  

II.  Analysis

In April 1990, the Board denied the veteran's initial claim 
for service connection for residuals of injuries sustained in 
a motor vehicle accident on May 19, 1985.  In November 1992, 
the Board denied his claim to reopen.  A request to the Board 
for reconsideration of this decision was denied in November 
1994.  As a result, the Board may now consider the veteran's 
claim for service connection on the merits only if "new and 
material evidence" has been presented or secured since the 
claim was finally disallowed on any basis.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet.App. 273, 285 (1996); Manio v. 
Derwinski, 1 Vet.App. 144, 145-46 (1991).  

The United States Court of Appeals for Veterans Claims had 
previously held that the Secretary of Veterans Affairs, and 
on appeal, the Board, were required to perform a two-step 
analysis when a claimant sought to reopen a claim based upon 
new evidence.  First it was to be determined whether the 
evidence was "new and material."  Second, if the Board 
determined that the claimant had produced new and material 
evidence, the claim was reopened and the Board evaluated the 
merits of the veteran's claim in light of all the evidence, 
both old and new.  Manio, supra.  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).  

Earlier this year, the Court held that the two-step Manio 
process has been replaced with a three-step process.  See 
Elkins v. West, 12 Vet.App. 209 (1999) (en banc), 
interpreting and applying a decision of the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998).  The procedure which we must 
now follow is - first, it must be determined whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a); second, after the claim has been 
reopened, it must be determined whether, based upon all the 
evidence of record, the claim, as reopened, is well grounded; 
third, if the claim is well grounded, the merits of the claim 
must be addressed and, if ripe for decision, adjudicated.  
Winters v. West, 12 Vet.App. 203 (1999) (en banc).  In 
addition, Hodge overruled Colvin and its progeny as to the 
materiality element of the new-and-material-evidence test.  
See Elkins, supra.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
Federal Circuit Court has held that the regulatory standard 
alone must be the test of materiality.  Hodge, supra.  
Therefore, the ruling in Hodge must be considered as easing 
the veteran's evidentiary burden in seeking to reopen a 
previously and finally denied claim.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is "new" evidence has 
been overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 
321, 326 (1999), noting that Hodge did not deal with the test 
for determining whether evidence is new, which is a 
determination separate from whether it is material.

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 11, 20-21 (1998).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Evans, supra; 
Justus v. Principi, 3 Vet.App. 510 (1992).  This principle 
has been recently reaffirmed by the Court.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999) (per curiam).  As noted above, 
under the precedent decision of the Court in the Evans case, 
in order to reopen a previously and finally denied claim 
there must be new and material evidence entered into the 
record since the most recent denial on any basis, either on 
the merits or on an attempted reopening.  Id. at 285.  
Therefore, the evidence which must be considered at this 
time, in connection with the veteran's attempt to reopen his 
claim, is that which has been submitted since the Board's 
November 1992 decision.  

The Board finds that new and material evidence has not been 
presented, and the claim for service connection for residuals 
of injuries sustained in a motor vehicle accident on May 19, 
1985, may not be reopened.  The specified basis for the 
November 1992 disallowance of the veteran's claim was that 
the evidence did not show that the veteran was either on 
active duty, or traveling to a place for final acceptance 
into active military service, at the time of the accident in 
May 1985.  He was traveling toward his home.  With all due 
respect for the veteran's effort to reopen the claim, the map 
submitted by the veteran still does not establish that he was 
traveling to a place for final acceptance into the service, 
and it does not prove that he was traveling away from his 
home at the time of the accident.  It merely provides a 
pictorial representation of the area in which the accident 
occurred.  In addition, his statements and testimony are 
merely duplicative of the assertions he set forth in 
conjunction with his original claim for service connection.  

Accordingly, we find that the additional evidence submitted 
by the veteran since the Board's November 1992 denial is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  In essence, it is cumulative 
or duplicative of the evidence of record at the time of the 
original denial.  38 C.F.R. § 3.156(a).  See Hodge, supra.  
Hence, the Board, while sympathetic to the veteran's claim 
and his disability situation, must conclude that the veteran 
has failed to meet his burden of presenting new and material 
evidence, and the claim for service connection for residuals 
of injuries sustained in a motor vehicle accident on May 19, 
1985, may not be reopened.  

Finally, the Board notes that, in his October 1999 Informal 
Brief, the veteran's representative requested that the case 
be remanded to the RO for reconsideration under the correct 
standard for determining whether new and material evidence 
had been submitted, as set forth by the Federal Circuit in 
Hodge v. West, supra.  The representative asserted that the 
RO's January 1998 and April 1999 SSOC's did not provide an 
analysis of the veteran's claim under the Hodge standard, and 
that, therefore, the veteran had been deprived of due process 
under the law.

However, as initially set forth in the Introduction above, 
the RO, while not mentioning the Hodge case directly in the 
April 1999 SSOC, did apply the correct standard to the 
veteran's claim.  Specifically, the hearing officer noted 
that his previous decision had been "reviewed based upon the 
recent change in law which requires a lower threshold with 
which we determine whether evidence is new and material."  
The correct regulation was cited, and there was no reference 
to the previous Colvin standard which has been overruled by 
the Federal Circuit Court.  Therefore, the Board concludes 
that the veteran has not been deprived of due process of the 
law, and a remand of the case is not warranted.  


ORDER

The appeal to reopen the claim for service connection for 
residuals of injuries sustained in a motor vehicle accident 
on May 19, 1985, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

